Citation Nr: 1130689	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for nerve damage to the left hand and fingers.

2.  Entitlement to service connection for nerve damage to the right hand and fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran appeared and testified at a formal RO hearing in August 2010.  A transcript of the hearing is contained in the record.


FINDING OF FACT

In a July 2011 statement, prior to promulgation of a decision in the claims of entitlement to service connection for nerve damage to the hands and fingers, the Veteran wrote that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a July 2011 letter, the Veteran wrote that he wished to withdraw his appeal in its entirety.  With respect to the claims on appeal, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  As the appeal is dismissed, it is not necessary to discuss VA's duties to notify and assist the Veteran with respect to the claims.


ORDER

The appeal to the denial of entitlement to service connection for nerve damage of the right and left hands and fingers, are dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


